Citation Nr: 0401073	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1999, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from June 1947 to June 1951 
and from June 1952 to May 1968.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in June 2001, that granted the veteran's claim for 
entitlement to TDIU.  The veteran has disagreed with the 
effective date of that rating.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.   The veteran filed a claim for increased evaluation of 
his service-connected back and ulcer disorders on September 
23, 1999.

3.  In an unappealed rating decision dated February 2000, the 
veteran's claim for an increased rating was granted, 
establishing a combined 70 percent disability rating 
effective September 23, 1999.

4.  The veteran met the schedular criteria for TDIU on 
September 23, 1999, but not before.

5.  In the year prior to September 23, 1999, the evidence is 
in relative equipoise showing the veteran was unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.


CONCLUSION OF LAW

The assignment of an effective date to September 23, 1998, 
but no earlier for the grant of TDIU is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), which became effective during the pendency of 
the veteran's claim.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA - November 9, 2000 - or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, has 
retroactive effect).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

Significantly, the Board notes that the "Duty to Notify" 
provisions of the VCAA are not applicable to the issues 
currently under appellate consideration.  The VA General 
Counsel has held that issues first raised in a notice of 
disagreement, such as disagreement with the initial 
assignment of a disability rating following the grant of 
service connection, or a disagreement with the assignment of 
a effective date for service connection or increased rating 
are not claims within the meaning of 38 U.S.C.A. § 5103(a) 
(West 2002).  See VAOPGCPREC   8-2003 (December 22, 2003).

The Board notes that VA has, despite the findings that it is 
inapplicable by the General Counsel, complied with the duty 
notify as modified by the VCAA and its implementing 
regulations.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(2003).  The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  The rating 
action of June 2001, the development letter of May 2001, as 
well as the reported telephonic contact of May 2001, and the 
statement of the case issued in December 2002 informed him of 
the applicable law and regulations, the development of his 
claim, the type of evidence needed to prove his claim, and of 
which evidence, if any, should be obtained by the veteran, and 
which evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.

Law and Regulation

The veteran and his representative contend that the veteran 
is entitled to an effective date earlier than September 23, 
1999 for the grant of TDIU.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. 
§ 3.400(o)(2).

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).

In determining whether a TDIU claim is raised by the record 
(in conjunction with an increased rating claim), the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his or her service-
connected disabilities.  See VAOPGCPREC 6- 96.

In the present case, a rating decision dated in April 1998 
denied an earlier claim of entitlement to increased ratings 
for the veteran's service-connected duodenal ulcer above 20 
percent and low back strain above 10 percent.  The veteran's 
combined rating as of that date was 40 percent.  No 
communication expressing disagreement with the April 1998 
rating decision was received within one year and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The veteran filed a claim seeking an increased rating on 
September 23, 1999.  The Board finds, that based upon the 
veteran's unemployed status and the documents of record 
indicating that the veteran had become disabled due to an on 
the job work back injury in 1990, a claim of TDIU may be 
implied in the claim.  Thus, if it is factually ascertainable 
that the veteran was entitled to a TDIU rating one year prior 
to the date of claim, the effective date of the increased 
benefit will set in accordance.  See 38 U.S.C.A. 
§ 5110(a)(2); 38 C.F.R. § 3.400(o)(2).  The date of increase 
cannot be dated prior to September 23, 1998 - one year prior 
to the date of claim.

Specifically, under the provisions of 38 C.F.R. § 3.400, the 
Board must first review the evidence of record to determine 
whether an ascertainable increase in disability occurred 
during the period from September 23, 1998, to September 23, 
1999.  In other words, if there was evidence of record in the 
year before September 23, 1999, which indicated that it was 
factually ascertainable that the veteran met the criteria for 
TDIU, assignment of an earlier date would be warranted under 
38 C.F.R. § 3.400(o)(2).  

According to the law, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Considering the foregoing, the Board notes that prior to 
September 23, 1999, the veteran did not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), for TDIU.  In 
fact, prior to that time, the veteran's combined disability 
rating was 40 percent from April 1982 to July 1999, and a 
combined 50 percent rating from July 1999 to September 1999.  
Thus, prior to September 23, 1999, he did not meet the 
percentage requirements for TDIU, as set forth under 
38 C.F.R. § 4.16(a), and thus, could not be considered for a 
TDIU on this basis prior to that time.  

It is the policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. 4.16(a), he may nevertheless be entitled to TDIU on 
an extraschedular basis if it is established that he is 
unable to secure or follow substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. 
§ 4.16(b).  Consequently, the issue before the Board is 
whether the veteran's service-connected disability precluded 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service- 
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to nonservice-
connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In the year prior to September 1999, the veteran's service-
connected disabilities included low back strain with spinal 
stenosis, postoperative duodenal ulcer, anxiety reaction, 
bilateral hearing loss, right vocal chord lesion, left tarsal 
cuboid bone fracture.

Review of the evidence shows that the veteran was injured 
while working on February 6, 1990.  He was granted Social 
Security Disability benefits in June 1990 based upon 
degenerative joint disease.  Private medical records from 
R.J.H., dated in the early 1990's indicate the veteran had 
diagnoses of lumbar spinal stenosis, lumbar radicular 
syndrome, and internal lumbar disc disruption.  The veteran 
also had a history of a subtotal gastrectomy in the early 
1980s'.

The veteran was hospitalized in April 1997 at the Baylor 
Hospital in Garland with further GI bleeding.  Following an 
endoscopy with probe cauterization, the diagnosis was 
anastomotic ulcer.  A July 1998 VA gastroenterology treatment 
note recorded the veteran's complaints.  He was having 
heartburn and indigestion at night three times per week, 
relieved with Rolaids.  The diagnoses were peptic ulcer 
disease with a history of upper GI bleeds secondary to non-
steroidal anti-inflammatories and gastroesophageal reflux 
disorder (GERD).  In a March 1999 treatment note the 
veteran's GERD symptoms were improved.

Private medical records from Dr. S.C. show the veteran was 
treated for a variety of medical problems during the year 
period prior to September 1999, but not specifically for the 
service-connected conditions.  A physical examination 
worksheet dated in July 1998, noted the veteran's back was 
"WNL" - within normal limits.  However, periodic treatment 
notes indicate that the veteran continued to take pain 
medication, presumably to treat pain from his back 
disability.  None of the records reflect upon the veteran's 
overall ability to pursue substantially gainful employment.

The veteran sought treatment in October 1999 for numbing in 
his feet for the previous two days and also chronic lower 
back pain.  This was noted to include constant back pain over 
the previous ten years.

Considering the foregoing, the Board, having reviewed the 
record and applying the benefit of the doubt doctrine, finds 
that in concert the veteran's service-connected disabilities 
produced the inability to secure and follow substantially 
gainful employment.  The veteran had been out of work for 
approximately 9 years prior to the date of his claim and had 
previously been employed as a Sheriff's deputy for an 
extended period of time.  The Board finds that the totality 
of the circumstances, including the veteran's long history of 
back pain, gastrointestinal disturbances, and mild anxiety 
symptomatology prevented his employment.  

Based on a review of the evidence before September 23, 1999, 
the date of receipt of the TDIU claim, the Board finds 
evidence showing an inability to secure substantially gainful 
employment during the year prior to the date of claim.  The 
record does not include a specific evaluation showing the 
impact of the veteran's disabilities on his employability.  
However, the Board finds that nonspecific outpatient 
treatment reports and private medical records provide 
evidence that the veteran is unable to work due to 
disability.

In sum, by operation of 38 C.F.R. § 3.400(o)(2), the earliest 
effective date assignable based on a claim for TDIU is 
September 23, 1998.  The Board, assigns an effective date of 
September 23, 1998, for entitlement to TDIU.


ORDER

An effective date of September 23, 1998, for the grant of 
TDIU is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



